Citation Nr: 0914544	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  02-04 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for numbness in the 
legs, to include as due to an undiagnosed illness.  

2.  Entitlement to an increased evaluation for a lumbosacral 
spine disorder, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The Veteran had active service from December 1990 to June 
1991.  He also had just under six months of service in the 
early 1970's and service in the Marine Corp Reserves.  

This matter comes before the Bard of Veterans' Appeals 
(Board) on appeal from June 2001 and January 2004 rating 
determinations of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Providence, Rhode Island.  

The June 2001 rating determination denied an increased 
evaluation for a low back disability.  The January 2004 
rating determination denied service connection for numbness 
of the lower extremities.  

The Veteran appeared at a March 2006 hearing before a hearing 
officer at the RO and at a November 2006 hearing before the 
undersigned Veterans Law Judge.  Transcripts of the hearing 
are of record.  

The Board remanded these matters for additional development 
in March 2007 and April 2008.  

The issue of entitlement to an increased evaluation for a 
lumbosacral spine disorder is REMANDED to the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.



FINDING OF FACT

The Veteran has numbness in the lower extremities due to 
radiculopathy and sciatic neuralgia that is etiologically 
related to his service-connected lumbosacral spine disorder.  


CONCLUSIONS OF LAW

Right and left lower extremity numbness is proximately due to 
or the result of a Veteran's service-connected lumbar spine 
disorder.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.310 (2006 & 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
with regard to these issues, further assistance is 
unnecessary to aid the Veteran in substantiating his claim.



Service Connection

Service connection will be granted for disability resulting 
from an injury or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For Veterans with service in the Southwest Asia Theater of 
Operations during the Persian Gulf War, service connection 
may also be established under 38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.  Under this law and regulation, service connection 
may be warranted for a Persian Gulf Veteran who exhibits 
objective indications of "a qualifying chronic disability" 
that became manifest during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than not later than December 31, 2011.  38 C.F.R. 
§ 3.317(a)(1).

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities: (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis.  In the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.117, unlike those for "direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, 
lay persons are competent to report objective signs of 
illness.  Id.

Medically unexplained chronic multi symptom illnesses are 
defined by a cluster of signs or symptoms, and are currently 
limited to chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome, as the Secretary has not determined 
that any other conditions meet the criteria for a medically 
unexplained chronic multi symptom illness.

Chronic multisymptom illnesses of partially understood 
etiology and pathophysiology will not be considered medically 
unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of 
service connection under 38 C.F.R. § 3.317(a)(2)(C).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be 
manifestations of undiagnosed illness include, but are not 
limited to, the following: (1) fatigue; (2) signs or symptoms 
involving skin; (3) headache; (4) muscle pain; (5) joint 
pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

In cases where a Veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§§ 1110 and 1131 is nevertheless warranted.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310 and compensation is payable 
for the degree of aggravation of a nonservice-connected 
disability caused by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, 38 C.F.R. § 3.310 was retitled 
"Disabilities that are proximately due to, or aggravated by, 
service-connected disease or injury." The current paragraph 
(b) of 38 C.F.R. § 3.310 was redesignated as paragraph (c), 
and a new paragraph (b) was added as follows:

(b) Aggravation of nonservice-connected disabilities. 
Any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not 
due to the natural progress of the nonservice-connected 
disease, will be service connected. However, VA will not 
concede that a nonservice-connected disease or injury 
was aggravated by a service-connected disease or injury 
unless the baseline level of severity of the nonservice-
connected disease or injury is established by medical 
evidence created before the onset of aggravation or by 
the earliest medical evidence created at any time 
between the onset of aggravation and the receipt of 
medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury. 
The rating activity will determine the baseline and 
current levels of severity under the Schedule for Rating 
Disabilities (38 CFR part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, 
as well as any increase in severity due to the natural 
progress of the disease, from the current level.  
38 C.F.R. § 3.310(b) (2008).

The changes to § 3.310 are not implicated in this decision, 
because the decision turns on the question of whether a 
service connected disability caused the claimed conditions 
rather than whether there was aggravation of the claimed 
conditions.

The Veteran's claimed right and lower extremity numbness has 
been diagnosed as radiculopathy, thus it is not an 
undiagnosed illness.  Radiculopathy is not listed among the 
medically unexplained chronic multi-system illnesses 
recognized by VA, nor has VA determined by regulation that 
radiculopathy warrants a presumption of service connection in 
Gulf Veterans.  38 C.F.R. § 3.317(a)(2).  Thus, the claimed 
disability is not a "qualifying chronic disability" and 
presumptive service connection under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317 is not warranted.

Service connection is currently in effect for lumbosacral 
strain.  The Board notes that the Veteran has complained of 
intermittent back pain radiating into his lower extremities 
and numbness and tingling in his lower extremities throughout 
the course of the appeal.  

At the time of a July 1991 VA outpatient visit, the Veteran 
was diagnosed as having acute back strain and neural 
radiculitis secondary to acute back strain.  

At a September 1993 VA examination, X-rays showed slight 
narrowing of the L5-S1 disc space.  The pertinent diagnosis 
was facet arthritis.  

A VA EMG performed in October 2002 revealed scattered 
abnormality but no definite diagnosis.  At the time of a 
November 2002 MRI, the Veteran was found to have congenital 
lumbosacral epidural lipomatosis and pedicular shortening, 
which the VA examiner said was aggravated by his military 
service.  The MRI demonstrated mild to moderate changes of 
epidural lipomatosis involving the lower lumbar spinal canal 
below the L4 level and shallow central disc protrusion at the 
L5-S1 level, but no significant spinal canal stenosis.  

At a May 2003 VA examination, a diagnosis of lumbosacral 
radiculopathy at the L5 level and right thigh meralgia 
paresthetica was rendered.  

A November 2004 VA X-ray report noted good alignment of the 
vertebral bodies and indicated that the intervertebral disc 
spaces were fairly well-maintained.  

EMG testing performed by the Veteran's private physician, C. 
Burke, M.D., in November 2006, was interpreted as showing no 
evidence of lumbosacral radiculopathy or lumbosacral 
plexopathy, but did show mild diffuse polyneuropathy with 
predominately demyelinating features.

In March 2007, the Board remanded the claim for the Veteran 
to be afforded VA orthopedic and neurological examinations to 
determine the etiology of any lower extremity numbness 

The Veteran was afforded VA examinations in March 2008.  The 
orthopedic examiner diagnosed clinical evidence of herniated 
intervetebral disk with sciatic neuralgia with sciatic pain 
in the left leg but no sensory or motor deficit.  The 
neurological examiner rendered a diagnosis of acquired 
lumbosacral degenerative disc disease with clinical evidence 
of right S1 radiculopathy.  The examiner stated that it was 
as likely as not that this difficulty was due to and 
aggravated by the service-connected back disability.  

In its April 2008 remand, the Board noted that the reports of 
the March 2008 VA examinations did not reflect consideration 
of the November 2004 VA X-ray and EMGs reports from Dr. 
Burke.

In a September 2008 addendum, the March 2008 VA neurological 
examiner indicated that he had reviewed the claims folder and 
stated that it was his opinion that the radiculopathy was not 
an isolated finding in the leg and was usually connected with 
disc disease.  

The examiner added that in the Veteran's case, there was 
herniated disc disease and progressive spinal stenosis.  The 
examiner opined that the Veteran's complaints of numbness and 
pain in his right lower extremity and the episodic collapse 
of this leg were definitely service-connected to his lumbar 
spine injury as well as the serious question of an evolving 
demyelinating disease.  

For a Veteran to prevail in his claim it must only be 
demonstrated that there is an approximate balance of positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for benefits to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, at 54 (1990).  
It cannot be stated that the preponderance of the evidence is 
against the claim of service connection.

While the medical evidence of record points to various 
possible causes for the Veteran's lower extremity numbness, 
there are several opinions indicating that the Veteran's 
service-connected low back disorder causes his right and left 
lower extremity symptoms diagnosed as radiculopathy on the 
right and sciatic neuropathy on the left.

The evidence as to whether the Veteran's left and right lower 
extremity disability is caused by his service-connected low 
back disorder is at least in equipoise.  As such, reasonable 
doubt is resolved in favor of the Veteran.  Therefore, 
service connection is warranted for left and right lower 
extremity numbness as secondary to his service-connected low 
back disorder.  


ORDER

Service connection for numbness of the right and left lower 
extremity, diagnosed as radiculopathy on the right and 
sciatic neuropathy on the left, is granted.  


REMAND

The grants of service connection for right and left lower 
extremity radiculopathy and neuralgia have a direct impact 
upon the rating of the Veteran's service-connected lumbar 
spine disorder.  It would be a denial of due process for the 
Board to assign an evaluation in the first instance.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Further, issues that are 
inextricably intertwined must be considered together.  Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction 
(AOJ) should assign an initial evaluation 
for right and left lower extremity 
radiculopathy.

2.  Thereafter, the AOJ should 
readjudicate the claim of an increased 
evaluation for the lumbar spine disorder 
using all appropriate rating codes from 
2001 to the present.  

3.  If any benefit sought on appeal, 
remains denied, a supplemental statement 
of the case should be issued before the 
case is returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


